Title: From Alexander Hamilton to William Ellery, 1 May 1794
From: Hamilton, Alexander
To: Ellery, William



Treasury DepartmentMay 1. 1794
Sir

A representation has been made that there is within your district a [Transport Ship the Britannia in the British service which was employed by Admiral Jarvis to bring General Rochambeau to Newport] This Ship is to be permitted to depart notwithstanding the embargo.
With consideration I am Sir   Your obed Servant Alex Hamilton

The Collector of New Port

